UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 EMPIRE GLOBAL GAMING, INC. (Exact name of registrant as specified in its charter) Nevada 333-169531 27-2529852 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 555 Woodside Avenue Bellport, New York 11713 (Address of principal executive offices) (877) 643-3200 (Registrant’s Telephone Number) Copy of all Communications to: JMS Law Group 1000 Woodbury Road, Suite 110 Woodbury, NY 11797 phone: 516.422.6285 fax: 516.422.6286 Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates:333-169531 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Common Shares, par value $0.001 per share Page - 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered Empire Global Gaming, Inc. (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-169531), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) on April 20, 2011 (the “Registration Statement”). Item 2.Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Incorporated herein by reference to Exhibit 3.1 to our Form S-1/A filed on April 20, 2011. Subscription Agreement Incorporated herein by reference to Exhibit 99.1 to our Form S-1/A filed on April 20, 2011. Page - 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. EMPIRE GLOBAL GAMING, INC. Date:February 28, 2013 By: /s/ Nicholas Sorge, Sr. Name: Nicholas Sorge, Sr. Title: President and Principal Executive Officer Page - 3
